White, Presiding Judge.
When last seen by the alleged owner, the animal charged to have been stolen “was at Pope’s Lake in this (Atascosa) county, on a horse round up in the spring of 1883.” He next saw and found it in the possession of Julio Perez in 1886. Perez testified that he bought the animal from defendant in May, 1886. So that, so far as the evidence goes, from the time the animal was lost or taken from the owner until it was first known to be in defendant’s possession, was a period of three years. There is no evidence tending to connect defendant with the original taking of the animal, and no explanation as to his possession was made by him when he sold it to Perez.
The conviction rests solely upon defendant’s possession and sale of the animal in 1886, three years after it was stolen. “Possession of property, to raise a presumption of guilt, must be recent.” (Beck v. The State, 44 Texas, 430; Bragg v. The State, 17 Texas Ct. App., 219; Lehman v. The State, 18 Texas Ct. App., 174; Curlin v. The State, 23 Texas Ct. App., 681; Boyd v. The State, 24 Texas Ct. App., 570.)
We are of opinion the evidence is insufficient to support the conviction, and the judgment is reversed and the cause remanded.

Reversed and remanded.